                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JULIA M. L. 1                               )
                                                )
                           Plaintiff,           )
                                                )
    vs.                                         )    Case No. 17-cv-01295-CJP 2
                                                )
    COMMISSIONER OF SOCIAL                      )
    SECURITY,                                   )
                                                )
                       Defendant.               )

                               MEMORANDUM and ORDER

      In accordance with 42 U.S.C. § 405(g), plaintiff Julia M. L. (“Plaintiff”) seeks

judicial review of the final agency decision denying her application for Disability

Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) benefits

pursuant to 42 U.S.C. § 423.

                                        Procedural History

          Plaintiff applied for DIB and SSI on September 24, 2013, alleging a disability

onset date of April 16, 2013. (Tr. 152-67). Her applications were denied at the

initial level (Tr. 86-89) and again upon reconsideration (Tr. 97-99).                 Plaintiff

requested an evidentiary hearing (Tr. 100-01), which Administrative Law Judge

(“ALJ”) Scot Gulick conducted on October 6, 2016. (Tr. 32-54). ALJ Gulick issued

an unfavorable decision on November 29, 2016. (Tr. 18-26). The Appeals Council



1
  The Court will not use plaintiff’s full name in this Memorandum and Order in order to protect
her privacy. See FED. R. CIV. P. 5.2(c) and the Advisory Committee Notes thereto.
2
  This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. § 636(c). See Doc. 21.

                                         Page 1 of 20
denied Plaintiff’s request for review, (Tr. 1-3), rendering the ALJ’s decision the final

agency decision. Plaintiff exhausted all her administrative remedies and filed a

timely Complaint in this Court. (Doc. 1).

                                  Issues Raised by Plaintiff

          Plaintiff argues the ALJ failed to properly consider the effects of her obesity,

edema, and lymphedema on her RFC, applied an inaccurate legal standard when

assessing her subjective complaints, and improperly weighed her activities of daily

living.

                                Applicable Legal Standards

          To qualify for SSI or DIB, a claimant must be disabled within the meaning of

the applicable statutes. 3 For these purposes, “disabled” means the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A).

          A “physical or mental impairment” is an impairment resulting from

anatomical, physiological, or psychological abnormalities which are demonstrable

by medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §

423(d)(3).      “Substantial gainful activity” is work activity that involves doing


3
 The statutes and regulations pertaining to DIB are found at 42 U.S.C. § 423, et seq., and 20 C.F.R.
pt. 404. The statutes and regulations pertaining to SSI are found at 42 U.S.C. §§ 1382 and 1382c,
et seq., and 20 C.F.R. pt. 416. As is relevant to this case, the DIB and SSI statutes are identical.
Furthermore, 20 C.F.R. § 416.925 detailing medical considerations relevant to an SSI claim, relies
on 20 C.F.R. Pt. 404, Subpt. P, the DIB regulations. Most citations herein are to the DIB regulations
out of convenience.


                                          Page 2 of 20
significant physical or mental activities, and that is done for pay or profit. 20 C.F.R.

§ 404.1572.

      Social Security regulations set forth a sequential five-step inquiry to

determine whether a claimant is disabled. The Seventh Circuit Court of Appeals

has explained this process as follows:

      The first step considers whether the applicant is engaging in
      substantial gainful activity. The second step evaluates whether an
      alleged physical or mental impairment is severe, medically
      determinable, and meets a durational requirement. The third step
      compares the impairment to a list of impairments that are considered
      conclusively disabling. If the impairment meets or equals one of the
      listed impairments, then the applicant is considered disabled; if the
      impairment does not meet or equal a listed impairment, then the
      evaluation continues. The fourth step assesses an applicant's residual
      functional capacity (RFC) and ability to engage in past relevant work.
      If an applicant can engage in past relevant work, he is not disabled.
      The fifth step assesses the applicant's RFC, as well as his age,
      education, and work experience to determine whether the applicant
      can engage in other work. If the applicant can engage in other work,
      he is not disabled.

      Weatherbee v. Astrue, 649 F.3d 565, 568-569 (7th Cir. 2011).

      Stated another way, it must be determined: (1) whether the claimant is

presently unemployed; (2) whether the claimant has an impairment or combination

of impairments that is serious; (3) whether the impairments meet or equal one of

the listed impairments acknowledged to be conclusively disabling; (4) whether the

claimant can perform past relevant work; and (5) whether the claimant is capable

of performing any work within the economy, given his or her age, education and

work experience. 20 C.F.R. § 404.1520; Simila v. Astrue, 573 F.3d 503, 512-513

(7th Cir. 2009); Schroeter v. Sullivan, 977 F.2d 391, 393 (7th Cir. 1992).



                                     Page 3 of 20
      If the answer at steps one and two is “yes,” the claimant will automatically be

found disabled if he or she suffers from a listed impairment, determined at step

three. If the claimant does not have a listed impairment at step three, and cannot

perform his or her past work (step four), the burden shifts to the Commissioner at

step five to show that the claimant can perform some other job. Rhoderick v.

Heckler, 737 F.2d 714, 715 (7th Cir. 1984). See also Zurawski v. Halter, 245

F.3d 881, 886 (7th Cir. 2001) (Under the five-step evaluation, an “affirmative

answer leads either to the next step, or, on Steps 3 and 5, to a finding that the

claimant is disabled. . . . If a claimant reaches step 5, the burden shifts to the ALJ

to establish that the claimant is capable of performing work in the national

economy.”).

      This Court reviews the Commissioner’s decision to ensure that the decision

is supported by substantial evidence and that no mistakes of law were made. It is

important to recognize that the scope of review is limited. “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). Thus, this Court must

determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. See, Books v. Chater, 91 F.3d 972, 977-78 (7th Cir.

1996) (citing Diaz v. Chater, 55 F.3d 300, 306 (7th Cir. 1995)). This Court uses

the Supreme Court’s definition of substantial evidence, i.e., “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.”



                                    Page 4 of 20
Richardson v. Perales, 402 U.S. 389, 401 (1971).

      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Brewer v. Chater, 103 F.3d 1384, 1390 (7th Cir. 1997); Moore v. Colvin,

743 F.3d 1118, 1121 (7th Cir. 2014). However, while judicial review is deferential,

it is not abject; this Court does not act as a rubber stamp for the Commissioner.

See, Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010), and cases cited therein.

                                The ALJ’s Decision

      ALJ Gulick found Plaintiff met the insured status requirements through June

30, 2018 and had not engaged in substantial gainful activity since April 16, 2013,

the alleged onset date. (Tr. 20). Plaintiff had severe impairments of degenerative

disc disease, osteoarthritis of the knees, hypertension, and obesity. (Tr. 20). None

of her impairments or combination of impairments met or equaled a Listing. The

ALJ determined Plaintiff had the RFC to lift and/or carry ten pounds occasionally;

sit for six hours in an eight-hour workday; and stand and/or walk for two hours in

an eight-hour workday.       She could occasionally climb ramps and stairs;

occasionally climb ladders, ropes, and scaffolds; and occasionally kneel, crouch,

and crawl. (Tr. 21). Plaintiff was unable to perform any past relevant work but

other jobs existed in significant numbers in the national economy that she could

perform. The ALJ determined Plaintiff was not disabled. (Tr. 24-26).

                                 The Evidentiary Record



                                    Page 5 of 20
      The following summary is directed at Plaintiff’s arguments.


      1. Agency Forms


      In her agency forms, Plaintiff alleged that high blood pressure, human

immunodeficiency virus (“HIV”), high cholesterol, and severe neck and back pain

limited her ability to work. She weighed 315 pounds and was five-feet, nine-inches

tall. Plaintiff previously worked as a cashier, as a certified nurse assistant, and in

a restaurant. (Tr. 182-83).

      Plaintiff said her back hurt so much she sometimes could not move. Her

right knee locked and gave out when standing or walking. (Tr. 198). On an average

day, Plaintiff got eight children ready for school, rested, took medication to alleviate

her pain, and “slowly” performed household chores like cleaning, washing dishes,

cooking, and laundry. Her significant other helped “a lot.” Plaintiff could sleep for

about two to three hours before she woke up from pain. (Tr. 199).


      2. Evidentiary Hearing


      Plaintiff appeared at an evidentiary hearing on October 6, 2016, at which she

was represented by counsel. She lived at home with her children and husband,

who assisted her with household chores. Plaintiff had experienced lower back pain

for “years.” In the previous six months, the pain travelled up to her middle spine

as well. Plaintiff also experienced bilateral knee pain, which was worse in the right.

The pain prevented her from squatting or kneeling. Plaintiff rated the pain at an

eight out of 10, at its worst. She did not take any pain medication but used an ice


                                     Page 6 of 20
pack and a heating pad. When she used these methods, her pain was at about a

five or six out of 10. Walking and sitting for too long exacerbated Plaintiff’s back

pain. Plaintiff took Tramadol at night to help her sleep but she did not take any

other pain medication because her primary care physician was “not allowed to

prescribe pain pills.” Despite the Tramadol, Plaintiff had difficulty sleeping, so she

napped for about an hour two to three times each day. For at least half of the day,

Plaintiff laid down to accommodate physical discomfort. About 15 days in a 30-

day period, Plaintiff’s pain was so bad that she was incapacitated and in bed for

most or all of the day. (Tr. 34-41). Plaintiff also had edema in her left leg since

2007, which required her to elevate her leg throughout the day. (Tr. 43).

      Plaintiff drove her children “around the corner to school” once or twice each

week. She did not drive more frequently because she was afraid her knees would

lock up while driving. (Tr. 44).

      Plaintiff could perform some household chores, like doing laundry and light

cooking. She could perform a household task for approximately 10 to 15 minutes

before needing to rest for about 45 minutes. (Tr. 42-43).

      A vocational expert (“VE”) also testified at the hearing. The ALJ asked the

VE to consider a hypothetical individual of Plaintiff’s age and education who could

occasionally lift and carry 10 pounds, sit for six hours in an eight-hour workday,

stand for two hours in an eight-hour workday, walk for two hours in an eight-hour

workday, and occasionally climb ramps and stairs; occasionally climb ladders,

ropes, or scaffolds; occasionally kneel; and occasionally crouch and crawl. The VE



                                    Page 7 of 20
opined that this individual could not perform Plaintiff’s past work, but could

perform others jobs, such as a booth cashier (Dictionary of Occupational Titles

(“DOT”) #211.462-010), information clerk (DOT #237.367-046), and table worker

(DOT # 739.687-182). (Tr. 50-52).

      The ALJ then asked the VE to consider a hypothetical individual with the

same limitations who would also be off-task 15% of an eight-hour workday. The

VE opined that an individual with those limitations would not be competitively

employable. (Tr. 52-53).

      The ALJ next asked the VE to consider if the first hypothetical individual who

would also be absent from work two days each month. The VE opined that that

individual would not be competitively employable. (Tr. 53).


      3. Medical Records


      Plaintiff visited the HIV clinic on October 24, 2013. Her listed problems

included lymphedema of the leg and obesity. A physical examination was normal.

(Tr. 266-68).

      Plaintiff saw Dr. Michael Berry at ORA Orthopedics on March 11, 2013 and

complained of right knee pain. Four days prior, she fell on ice and had diffuse pain

about her right knee ever since. She denied locking, catching, other mechanical

symptoms, and instability. She reported pain with ambulation. Examination of

her right knee revealed no ecchymoses, swelling, or deformity.        She had full

extension and flexion to 110 degrees with mild discomfort. Anterior and posterior

drawer were negative. There was no laxity to varus or valgus stress. There was no

                                   Page 8 of 20
crepitus with range of motion. Ankle dorsiflexion and plantarflexion were full and

her gait was only mildly antalgic. X-rays showed no fracture or dislocation. There

was medial joint space narrowing, consistent with early arthritis.         PA Thomas

assessed Plaintiff with a right knee contusion with exacerbation of early

osteoarthritis. PA Thomas did not recommend any advanced imaging at that point.

She administered Plaintiff a cortisone injection and recommended physical

therapy. PA Thomas kept Plaintiff off work for the remainder of the week. (Tr.

370-71).

      Plaintiff followed up with the HIV clinic on April 2, 2014. On musculoskeletal

exam, she had no muscle pain, weakness, decreased range of motion, gait

disturbance, joint stiffness, or joint swelling. (Tr. 295).

      Plaintiff followed up with Genesis Health Group on April 16, 2013. She

complained of chronic left lower leg lymphedema, but said it had “not been causing

her any problems whatsoever.” On exam, lymphedema was appreciated in the left

lower extremity and the right lower extremity was with trace edema.                 On

musculoskeletal exam, Plaintiff had a normal range of motion and muscle strength

and stability in all extremities with no pain on inspection. Nurse Practitioner Hull

noted the lower leg lymphedema was stable without adverse symptoms and advised

Plaintiff to monitor the condition and use compression. (Tr. 273-75).

      Plaintiff followed up with Physician Assistant (“PA”) Andrea Thomas at ORA

Orthopedics on June 5, 2013 for right knee pain. The pain began in March 2013

after she fell and hit her knee on ice. Plaintiff described the pain as sharp, stabbing,



                                     Page 9 of 20
throbbing, and aching, and reported experiencing locking, catching, numbness,

tingling, swelling, weakness, and stiffening that worsened with walking, standing,

climbing stairs, exercising, lying flat, bending, kneeling, lifting, and with direct

pressure. Rest, not moving, applying heat, sitting, and pain medications relieved

her pain, which she rated at a 6/10 in severity. Injections had helped in the past.

On exam, Plaintiff had full active, tender range of motion, zero degrees of extension,

130 degrees of flexion, and 5/5 strength of the right knee. There was an audible

crepitus with motion in the right knee. PA Thomas reviewed an x-ray of Plaintiff’s

right knee, which was unremarkable. She assessed Plaintiff with right knee pain

and back pain. PA Thomas recommended an MRI of the right knee and for Plaintiff

to use ice and heat, and practice activity modification. (Tr. 368-69).

      Plaintiff presented to the Genesis Health Group on June 11, 2013 with

nausea, vomiting, diarrhea, transaminitis, mild splenomegaly, right knee pain, and

chronic back pain with hypertriglyceridemia. On exam, Nurse Hull noted Plaintiff

had lymphedema of the left lower extremity. Plaintiff demonstrated normal range

of motion on musculoskeletal review.          Nurse Hull assessed Plaintiff with

gastrointestinal symptoms, right knee pain, chronic back pain, and hepatic

steatosis. She instructed Plaintiff to follow up with Dr. Collins for knee pain. She

wanted to delay addressing Plaintiff’s back pain until Dr. Collins addressed

Plaintiff’s knee issue. Nurse Hull advised Plaintiff to lose weight to help with the

hepatic steatosis. Nurse Hull also advised Plaintiff to remain off work until the MRI




                                   Page 10 of 20
of her right knee was completed and Dr. Collins made his recommendations. (Tr.

269-71).

      Plaintiff presented to PA Thomas on June 20, 2013 and reported she was

still experiencing cracking, popping, and locking of her right knee.       Walking,

standing, and kneeling exacerbated her symptoms while resting relieved them. She

reported she received injections in the past, which were not very beneficial. She

had no other musculoskeletal or neurological complaints. On exam, Plaintiff had

full active, nontender range of motion and full strength of the bilateral knees. She

had audible crepitus with motion of the right knee. PA Thomas reviewed an MRI

and opined it demonstrated degenerative attenuation of the body of the medial

meniscus. She assessed Plaintiff with right knee pain and recommended diagnostic

right knee arthroscopy with debridement as necessary. Plaintiff wished to proceed

with the procedure. PA Thomas noted Plaintiff was “going to be off work for the

time being.” Surgery was scheduled for July 10, 2013. (Tr. 366-67).

      On July 10, 2013, Plaintiff underwent a right knee arthroscopy, partial

medial meniscectomy, partial medial femoral condyle chondroplasty, and a lateral

partial meniscectomy. (Tr. 380).

      Plaintiff followed up with PA Thomas on July 22, 2013 and reported she was

still having pain in her knee and felt like her knee locked more since surgery. She

had no other musculoskeletal or neurological complaints. On exam, Plaintiff had

full active, nontender range of motion and full strength of the bilateral knees. PA

Thomas assessed Plaintiff with status post right knee arthroscopy with partial



                                   Page 11 of 20
medial and lateral meniscectomies, and partial medial femoral condyle

chondroplasty. She prescribed Plaintiff ibuprofen and Ultram and instructed her

to return to work with light duty restrictions. (Tr. 362-63).

      Plaintiff followed up with PA Thomas on July 30, 2013 and said she was still

having pain that worsened over the previous week. Her knee also continued to lock

and click. She had no other musculoskeletal or neurological complaints. On exam,

Plaintiff had full active, nontender range of motion and full strength of the bilateral

knees. She had some mild discomfort to palpation over the medial aspect of the

knee. PA Thomas assessed Plaintiff with status post right knee arthroscopy with

partial medial and lateral meniscectomies, and medial femoral condyle

chondroplasty. She recommended Plaintiff take the next three weeks off work and

use heat and ice on her knee. She was going to continue her anti-inflammatory and

nonnarcotic pain medication.      PA Thomas noted they should consider steroid

injections if she was still having symptoms after three weeks. (Tr. 360-61).

      Plaintiff followed up with PA Thomas on August 19, 2013 and said she was

still experiencing right knee pain along with popping and clicking. Her knee still

locked up at least once a day, which lasted for, at most, one minute. She had no

other musculoskeletal or neurological complaints.        On exam, Plaintiff had full

active, nontender range of motion and full strength in her extremities. PA Thomas

assessed Plaintiff with right knee pain, status post right knee arthroscopy and

administered right knee steroid injections. PA Thomas also recommended formal

physical therapy for her right knee and instructed her to continue taking her



                                    Page 12 of 20
ibuprofen and Ultram. She told Plaintiff to remain off work for the next two weeks.

(Tr. 358).

       Plaintiff saw PA Thomas on September 10, 2013 and reported her right knee

pain was “a little better but still giving out on her.”             She had no other

musculoskeletal or neurological complaints. PA Thomas assessed Plaintiff with

right knee pain and recommended she return to physical therapy. (Tr. 356).

       Plaintiff presented to PA Thomas on September 24, 2013. She reported

back, hip, and leg pain and stated her symptoms began in 1994 but became slightly

worse over the previous few years. She described the pain as sharp, dull, stabbing,

throbbing, aching, and burning.          Plaintiff also reported numbness, tingling,

weakness, instability, and swelling that worsened with walking, standing, climbing

stairs, sitting lying flat, twisting, bending, kneeling, lifting, with direct pressure, and

when coughing. Rest, heat, lying down, and medications relieved her pain. Her

pain occasionally woke her from sleep. On exam, Plaintiff had full active and

nontender range of motion with full 5/5 dorsiflexion, 5/5 EHL, and 5/5

plantarflexion. A straight leg raise test was negative and there were no tension

signs. Her bilateral hips had internal and external rotation. She was nontender to

palpation over the SI joints or greater trochanters bilaterally. Six views of the

lumbar spine and pelvis showed minimal degenerative changes.                 PA Thomas

assessed Plaintiff with back pain with mild and intermittent hip and leg pain. She

recommended formal physical therapy for her lumbar spine and prescribed

Plaintiff naproxen and Ultram. (Tr. 354-55).



                                     Page 13 of 20
      Plaintiff visited the emergency room on July 21, 2014 with complaints of a

backache. She reported 20 years of chronic L4-L5 back pain, which worsened over

the previous 24 hours. The pain occasionally radiated into her legs. She denied

numbness or tingling in the extremities.       On exam, Plaintiff was positive for

myalgias in the legs, radiating from the back, and back pain. She was negative for

arhtralgias. She demonstrated tenderness of the lumbar back. She had a normal

range of motion of the musculoskeletal system.            She was diagnosed with

hypertension, which was under control with medication, back pain with numbness

and tingling in her legs and feet, arthritis of the hips, and swelling in the left leg.

Plaintiff was prescribed hydrocodone, ibuprofen, and Medrol and discharged in

stable condition. (Tr. 282-87).

      Plaintiff returned to the HIV clinic for a follow up on August 13, 2014. On

exam, she had no muscle pain, weakness, decreased range of motion, gait

disturbance, joint stiffness, or joint swelling. She demonstrated mild pain in the

middle of the back, in the lower region. Plaintiff was diagnosed with chronic low

back pain. (Tr. 289-92).

      On January 28, 2015, state-agency consultant Dr. William Lopez conducted

a consultative exam of Plaintiff. Plaintiff complained of back, knee, and hip pain.

Prolonged standing and sitting, lying down, climbing, kneeling, lifting, and bending

aggravated Plaintiff’s pain.   She had minimal relief with medication and heat

compress. Plaintiff reported being able to walk for 100 feet at a time, stand for ten

minutes, sit for ten minutes, lift and carry up to eight pounds, climb up to three



                                    Page 14 of 20
steps of stairs, cook, feed, and bathe herself. She did not clean her house, drive,

or shop. She had difficulty putting on her shoes and socks. On exam, Dr. Lopez

noted lymphedema, +2, non-pitting of the left lower leg and ankle. She was tender

in her left knee and had mild swelling. Plaintiff was able to get on and off the exam

table with mild difficulty and walk greater than 50 feet without support. Her gait

was mildly-antalgic without the use of an assistive device. She hopped on the left

leg with mild difficulty. The range of motion of the knees was limited. The range

of motion of the hips, ankles, and cervical spine was not limited.          She had

tenderness in the right lumbar area and the range of motion of the lumbar spine

was limited. A straight leg raise test was negative bilaterally. Dr. Lopez assessed

Plaintiff with lumbago, no radiculopathy; lumbar degenerative disc disease;

arthralgia of the knees; probable degenerative joint disease of the knees; status post

bilateral knee arthroscopic surgery; and chronic left leg lymphedema. (Tr. 300-

05).

       Images of Plaintiff’s left knee from March 25, 2015 demonstrated no acute

bony abnormality; mild medial compartment joint space narrowing; and an

incidental note of sessile osteoachondroma arising from the upper peripheral

medial femoral condyle. (Tr. 307). Images of Plaintiff’s lumbar spine showed no

acute osseous abnormality of the lumbar spine with possible mild facet joint

arthropathy at L5-S1. (Tr. 309).

       Plaintiff followed up with PA John Verna at Southern Illinois Healthcare on

April 29, 2016. She complained of bilateral knee pain so PA Verna ordered an MRI



                                   Page 15 of 20
and referred her to an orthopedist. On exam, Plaintiff demonstrated arthralgias

and joint pain in the right knee and swelling of the left lower extremity. (Tr. 349-

52).

       Plaintiff saw PA Verna on May 12, 2016. On exam, she had normal motor

strength and tone. There was non-pitting edema to the knee in her left lower

extremity. (Tr. 344-48).

       Plaintiff followed up with PA Verna on May 19, 2016. On exam, her motor

strength and tone were normal. She had non-pitting edema to the lower left knee.

(Tr. 340-43).

       Plaintiff saw PA Verna on June 27, 2016. She had no muscle aches or

weakness on exam and her motor strength and tone were normal. She had edema

in her extremities. (Tr. 337-39).

       Plaintiff presented to Dr. Daniel Schwarze on August 4, 2016.        Plaintiff

complained of right knee pain that was aggravated by walking, lifting, bending, and

squatting, and relieved by sitting. Associated symptoms included popping, clicking,

buckling, and grinding. On exam, Dr. Schwarze noted no warmth or erythema of

the right knee.    Swelling and genu varum deformity were present.          Plaintiff

demonstrated tenderness of the medial femoral condyle, adductor tubercle, medial

joint line, medial tibial plateau, and Gerdy’s tubercle. There was no tenderness of

the lateral patellar facet.   Plaintiff also had tenderness of the medial patellar

retinaculum, patellar tendon, medial collateral ligament, and pes anserinus. There

was no tenderness of the saphenous nerve. Active range of motion was limited and



                                    Page 16 of 20
crepitus was present. Flexion was to 90 degrees an extension to five degrees.

Passive range of motion was also limited. McMurray’s, Apley’s compression, and

Steinman’s displacement test were positive. There was no laxity and Lachman test

was negative. Plaintiff’s flexion and extension were 5/5. Dr. Schwarze assessed

Plaintiff with bilateral knee pain, chondromalacia of patella in the right knee, and

osteoarthritis of the right knee.         He prescribed Plaintiff Naprosyn for

chondromalacia and administered an injection into Plaintiff’s right knee for

osteoarthritis. He also referred Plaintiff to physical therapy for her osteoarthritis.

(Tr. 396-400).

      Plaintiff presented to Orthopedic & Sports Medicine O’Fallon on October 10,

2016 with bilateral knee pain. Plaintiff’s pain worsened when she climbed stairs,

was active, and was on her feet. She tried Tylenol and anti-inflammatories, along

with an injection that did not help her at all. On exam, Plaintiff ambulated without

too much difficulty. She was tender to palpation over the medial joint line. There

was no pain with varus or valgus stress. She was 10 degrees short of full extension.

She could only flex to about 70 degrees due to pain. Her quad strength was good

and her extensor mechanism was intact. Plaintiff did not have any instability on

ligamentous exam within the knee. There was no swelling or effusion. Three views

of the right knee showed moderate arthritic change in the medial compartment and

more mild changes in the other two compartments. Plaintiff was assessed with

right knee osteoarthritis and obesity. The treatment provider opined that Plaintiff’s




                                   Page 17 of 20
arthritis was not severe enough to consider surgery but that she may benefit from

injections and therapy. (Tr. 392-94).

                                     Analysis

      Plaintiff argues the ALJ’s decision must be reversed and remanded because

he did not consider the effects of Plaintiff’s edema or lymphedema on her RFC.

      While it is well established that an ALJ need not mention every piece of

evidence in the record, an ALJ cannot ignore an entire line of evidence contrary to

his ruling. Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009). Likewise, an ALJ

must minimally articulate his analysis so the Court can conduct an informed

review. Zurawski v. Halter, 245 F.3d 881, 888 (7th Cir. 2001).

      Here, the record consistently notes findings of edema and lymphedema on

exam and Plaintiff testified that these conditions forced her to elevate her left leg

throughout the day.      The ALJ, though, failed to even mention edema or

lymphedema in his analysis. This was erroneous. “When an ALJ recommends that

the agency deny benefits, it must first build an accurate and logical bridge from the

evidence to the conclusion. In other words, as with any well-reasoned decision, the

ALJ must rest its denial of benefits on adequate evidence contained in the record

and must explain why contrary evidence does not persuade.” Berger v. Astrue, 516

F.3d 539, 544 (7th Cir. 2008). ALJ Gulick did not satisfy this duty because he

failed to offer any reason for rejecting Plaintiff’s allegations related to her edema

and lymphedema. And although the record may ultimately support that Plaintiff’s

edema and lymphedema are not disabling, the Court cannot reweigh the evidence



                                   Page 18 of 20
or substitute its own judgment for that of the ALJ’s. Blakley v. Amax Coal Co., 54

F.3d 1313, 1318 (7th Cir. 1995). Moreover, the ALJ’s failure to address all of

Plaintiff’s conditions is not harmless error. An error is deemed harmless only when

the Court can “predict with great confidence that the result on remand would be

the same.” Schomas v. Colvin, 732 F.3d 702, 707 (7th Cir. 2013). Here, Plaintiff

testified she had to elevate her left leg throughout the day because of her edema and

lymphedema. The ALJ did not include this limitation in any of the hypotheticals

posed to the VE at the evidentiary hearing. Therefore, the Court cannot say whether

this limitation, if accepted, would preclude employment. The Commissioner points

out that Plaintiff’s counsel did not ask the VE about the limitation, either, on cross-

examination. However, the ALJ found Plaintiff could not perform any past relevant

work. Thus, it was the ALJ’s duty at Step 5, and not Plaintiff’s, to establish Plaintiff

could perform other jobs. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352

(7th Cir. 2005).

      The ALJ’s decision does not indicate he considered the effects of Plaintiff’s

edema and lymphedema on her RFC. Therefore, the decision must be reversed and

remanded.     Because this error warrants reversal, the Court will not address

Plaintiff’s remaining arguments.

                                     Conclusion

      The Commissioner’s final decision denying plaintiff’s application for social

security disability benefits is REVERSED and REMANDED to the Commissioner




                                    Page 19 of 20
for rehearing and reconsideration of the evidence, pursuant to sentence four of 42

U.S.C. § 405(g).

      The Clerk of Court is directed to enter judgment in favor of Plaintiff.

      IT IS SO ORDERED.

      DATE: November 13, 2018.



                                       s/ Clifford J. Proud
                                       CLIFFORD J. PROUD
                                       UNITED STATES MAGISTRATE JUDGE




                                   Page 20 of 20
